Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 1 of 6
Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 2 of 6
Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 3 of 6
Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 4 of 6
Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 5 of 6
Case 20-21461 Doc 20-3 Filed 01/15/21 Entered 01/15/21 12:27:53   Desc
            Court-Approved Retention Agreement Page 6 of 6
